Citation Nr: 0909479	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-31 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to an earlier effective date for a grant of 
service connection for the residuals of an injury of the left 
knee, classified as instability.  

2.	Entitlement to an earlier effective date for a grant of 
service connection for arthritis of the left knee.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
January 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Veteran has disagreed with the assignment of the 
effective dates of the awards of compensation related to his 
left knee injury residuals.  The matters have been variously 
phrased by the RO in the correspondence related to his 
appeal, but the Veteran essentially contends that the awards 
should date from the day after his discharge from service in 
1946.  Therefore, the Board does not believe that the 
specific, and varied, dates utilized in the Statement of the 
Case and Supplement thereto are applicable, but will address 
the overall effective date issue.  He is essentially 
challenging the dates of assignment of service connection and 
the matter will be discussed accordingly.

By rating decision dated in June 2008, the RO increased the 
evaluation for the residual instability associated with the 
left knee disorder from 10 percent to 20 percent.  The 
Veteran has not appealed this increase and it is not before 
the Board for appellate consideration.  


FINDINGS OF FACT

1.	Service connection for the residuals of a left knee injury 
was denied by the RO in a June 1946 rating action.  The 
Veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

2.	The Veteran applied to reopen his claim in 1947, but the 
application to reopen was denied.  He appealed this denial, 
but was notified that the appeal was not submitted timely as 
it was over one year from the notification of the denial.  

3.	Service connection for the residuals of a left knee injury 
was denied by the RO in a December 1967 rating action.  The 
Veteran was notified of this action and appealed the denial.  
Following remand by the Board, in August 1968, service 
connection was awarded by rating decision dated in October 
1968.  A noncompensable evaluation was awarded effective in 
December 1967, the date of the reopened claim.  The Veteran 
was notified of this action and of his appellate rights, but 
failed to file a timely appeal as to the effective date or 
evaluation assigned.  

4.	By rating decision dated in April 1999, the Veteran was 
awarded a 10 percent evaluation for the residuals of a left 
knee injury and a separate 20 percent evaluation for 
arthritis of the left knee.  These ratings were assigned 
effective July 1998, the date of the reopened claim.  The 
Veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal as to the 
effective date or evaluation assigned.  

5.	By rating decision dated in September 2006, the 
evaluations for the Veteran's left knee residuals and left 
knee arthritis were continued.  At that time, the Veteran 
appealed the effective date of the awards.  

6.	The Veteran has not filed a motion to revise the prior 
rating decisions based on Clear and Unmistakable Error (CUE).  


CONCLUSIONS OF LAW

1.  The Veteran has not submitted a claim for an earlier 
effective date for the residuals of a left knee injury based 
on instability upon which relief may be granted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).  

2.  The Veteran has not submitted a claim for an earlier 
effective date for the arthritis of the left knee upon which 
relief may be granted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's appeal relates to the effective date of the 
awards of service connection that have been assigned for the 
residuals of the left knee injury and arthritis that have 
been attributed to service.  It has been contended that he 
submitted a claim for service connection within a year of his 
separation from service and that this claim remained open 
until the eventual award of the benefit.  It is therefore 
believed that the effective date of the awards for arthritis 
and instability should date from the day after his separation 
from service in accordance with VA law and regulations.  

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. The claim must be 
considered pursuant to the criteria under 38 U.S.C.A. § 5110 
and 38 C.F.R. § 3.400.  The effective date of an award of 
disability compensation to a Veteran shall be the day 
following the date of discharge or release if application 
therefor is received within one year from such discharge or 
release.  Otherwise, the date of the claim  38 U.S.C.A. § 
5110(b)(1).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  The implementing regulation 
summarizes the criteria for an effective date of an award of 
increased compensation as the "[e]arliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim." 38 C.F.R. § 
3.400(o)(2).  Thus, if a claim is received after the increase 
in disability is demonstrated, but the increase occurred 
within the prior one year period then the effective date will 
be assigned as of the date of the ascertainable increase.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that it is axiomatic that the 
fact that must be found in order for entitlement to an 
increase in disability compensation to arise, in other words, 
that the service- connected disability must have increased in 
severity to a degree warranting an increase in compensation. 
See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting 
that, under section 5110(b)(2) which provides that the 
effective date of an award of increased compensation shall be 
the earliest date of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable." Id. at 521.

Historically, the Veteran claimed service connection for the 
residuals of an injury of the left knee in March 1946, within 
one year of discharge from service.  Service connection was, 
however, denied by rating decision dated in June 1946.  The 
Veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.  He submitted an 
application to reopen his claim in 1947, but the application 
was also denied on the basis that new and material evidence 
had not been submitted.  He attempted to appeal this denial, 
but did not submit the appeal within one year of the denial.  
In July 1948, he was notified of this denial.  

The Veteran again applied to reopen his claim for service 
connection for a left knee disorder in 1967.  The application 
was denied by rating decision in December 1967.  The Veteran 
appealed the denial and the issue was remanded by the Board 
in August 1968.  Pursuant to the Board's remand, the Veteran 
was examined by VA and service connection was granted in an 
October 1968 rating decision.  A noncompensable evaluation 
was assigned at that time effective the date of the reopened 
claim in December 1967.  The Veteran was notified of the 
decision and the noncompensable rating, and of his appellate 
rights, but did not file an appeal to the rating decision.  

In July 1998, the Veteran requested an increased evaluation 
for his left knee disorder.  In a rating decision dated in 
April 1999, a 10 percent evaluation was awarded for the 
residuals of the left knee injury and a separate 20 percent 
rating was awarded for arthritis of the left knee.  The 
awards were made effective in July 1998, the date of the 
Veteran's application to reopen his claim.  The Veteran was 
again notified of the ratings and of his appellate rights, 
but did not appeal the effective dates at that time.  

By rating decision in September 2006, the evaluations for the 
Veteran's left knee disorders were confirmed and continued.  
In December 2006, the Veteran's representative requested a 
retroactive award for the ratings.  It was asserted that the 
Veteran had submitted a claim for service connection within 
one year of his separation from service and that the awards 
should have dated from the day after the day of his 
discharge.  

The April 1999 rating decision which assigned the 10 percent 
and 20 percent ratings for the Veteran's left knee disorders 
from July 1998, is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  Moreover, the unappealed prior actions as to 
effective dates are also final.  As the Veteran did not 
appeal the initially assigned effective dates for the grant 
of service connection or for the ratings, the Veteran has in 
effect submitted a freestanding claim for an earlier 
effective date.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on CUE, or by a claim to reopen based upon 
new and material evidence.  See Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C.A. § 
5109A(a) ("A decision by the Secretary . . . is subject to 
revision on the grounds of clear and unmistakable error. If 
evidence establishes the error, the prior decision shall be 
reversed or revised."); 38 U.S.C.A. § 5108 ("If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C.A. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date. See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).

The claimant does not argue that the request for an earlier 
effective date should be construed as a motion to revise 
based on CUE. Thus, the only remaining possibility in this 
case is that the claim can be processed as some form of 
freestanding claim for earlier effective date even though 
there is a final decision of record dated in April 1999. That 
is, the April 1999 rating decision which the RO assigned 10 
and 20 percent ratings for the residuals of a left knee 
injury and left knee arthritis was not appealed to the Board 
and became final.  Such a free standing claim vitiates the 
rule of finality.  See Leonard and Cook, both supra.  
Accordingly, to the extent that the claimant has improperly 
raised a freestanding "claim for an earlier effective date" 
in an attempt to overcome the finality of the April 1999 
final decision, the appeal cannot prevail.  As such, the 
Veteran has failed to state a claim upon which relief can be 
granted.  As he has not presented a legal claim for a VA 
benefit, the claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

It is asserted that the claim has essentially been open since 
the original 1946 claim.  The evidence manifestly contradicts 
that position.  There are multiple final ratings, both as to 
initial denials and subsequent grants of service connection 
and the assignment of compensation ratings.  Those final 
ratings, as discussed above, are not subject to challenge by 
a new freestanding claim for an earlier effective date.  




	(CONTINUED ON NEXT PAGE)



ORDER

An earlier effective date for an award of service connection 
for the residuals of an injury of the left knee, manifested 
by instability, is denied.  

An earlier effective date for an award of service connection 
for arthritis of the left knee is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


